Case 5:18-cv-00963-PA-KK Document 119 Filed 05/06/20 Page 1 of 1 Page ID #:851

 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   SAMUEL LOVE,                                CV 18-00963 PA (KKx)

12                Plaintiff,                     JUDGMENT
13         v.
14   MANUEL IRA BLANCO, JR., et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s May 6, 2020 Minute Order dismissing this action as moot,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21         IT IS SO ORDERED.
22
23   DATED May 6, 2020                              _________________________________
                                                               Percy Anderson
24                                                    UNITED STATES DISTRICT JUDGE
25
26
27
28
